 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for RACHEL FELIX
 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:17-CR-00222-TLN
                      Plaintiff,       )
12                                     ) STIPULATION CONTINUING STATUS
                                       ) CONFERENCE AND EXCLUDABLE TIME;
13
           v.                          ) PERIODS UNDER SPEEDY TRIAL ACT;
14                                     ) FINDINGS AND ORDER
                                       )
15
     ALDO ARELLANO, AND                ) Date: October 24, 2019
16   RACHEL FELIX.                     ) Time: 9:30 a.m.
                                       ) Court: Hon. Troy L. Nunley
17
                      Defendant.       )
18   __________________________________)

19                                      STIPULATION
20
       1. By previous order, this matter was set for status on September 26, 2019.
21
       2. By this stipulation, defendants now move to continue the status conference until
22

23        October 24, 2019, at 9:30 a.m., and to exclude time between September 26, 2019
24        and October 24, 2019, under Local Code T4.
25
       3. The parties agree and stipulate, and request that the Court find the following:
26

27
              a. The government has represented that the discovery associated with this case

28               is over 14,000 pages and several hours of recorded telephone conversations.


                                               -1-
 1      All of the discovery has been provided directly to counsel.
 2
     b. Counsel for defendants desire additional time to review and copy discovery,
 3
        consult with their clients, and generally prepare for trial.
 4

 5   c. Counsel for defendants are also finishing investigation and compilation of
 6
        mitigation materials relevant to possible resolutions in this matter.
 7
     d. Counsel is requesting a short continuance to finish researching legal issues,
 8

 9      investigation and discussions with their clients regarding possible defenses.

10      In addition, counsel is continuing ongoing discussions with the government
11
        about possible resolutions in this case.
12

13
     e. Counsel for defendants believe that the failure to grant the above-requested

14      continuance would deny counsel the reasonable time necessary for effective
15
        preparation, taking into account the exercise of due diligence.
16
     f. The government does not object to the continuance.
17

18   g. Based upon the above-stated facts, the ends of justice served by continuing
19      the case as requested outweigh the interest of the public and the defendant
20
        in a trial within the original date prescribed by the Speedy Trial Act.
21

22   h. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

23      3161, et seq., within which trial must commence, the time period of
24
        September 26, 2019, to October 24, 2019, inclusive, is deemed excludable
25
        pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it
26

27      results from a continuance granted by the Court at defendants’ request on
28
        the basis of the Court’s finding that the ends of justice served by taking such


                                       -2-
 1                action outweigh the best interest of the public and the defendant in a speedy
 2
                  trial.
 3

 4
       4. Nothing in this stipulation and order shall preclude a finding that other provision

 5         of the Speedy Trial Act dictate that additional time periods are excludable from the
 6
           period within which a trial must commence.
 7
     IT IS SO STIPULATED.
 8

 9

10   Dated: September 24, 2019                        Respectfully submitted,
11                                                    /s/ Justin Lee
12                                                    JUSTIN LEE
                                                      Assistant U.S. Attorney
13

14
     Dated: September 24, 2019                        /s/ Shari Rusk
                                                      SHARI RUSK
15                                                    Attorney for Aldo Arellano
16

17   Dated: September 24, 2019                        /s/ Kelly Babineau
                                                      KELLY BABINEAU
18
                                                      Attorney for Rachel Felix
19

20                                  FINDINGS AND ORDER
21

22         IT IS SO FOUND AND ORDERED this 24th day of September, 2019.
23

24

25

26                                                 Troy L. Nunley
                                                   United States District Judge
27

28




                                                -3-
